

	

		II

		109th CONGRESS

		1st Session

		S. 1515

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 27, 2005

			Mr. Inouye introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XIX of the Social Security

		  Act to improve access to advanced practice nurses and physician assistants

		  under the Medicaid Program.

	

	

		1.Short titleThis Act may be cited as the

			 Medicaid Advanced Practice Nurses and

			 Physician Assistants Access Act of 2005.

		2.Improved access to

			 services of advanced practice nurses and physician assistants under State

			 medicaid programs

			(a)Primary care

			 case managementSection

			 1905(t)(2) of the Social Security Act

			 (42 U.S.C. 1396d(t)(2)) is amended by striking subparagraph (B) and inserting

			 the following:

				

					(B)A nurse practitioner (as defined in section

				1861(aa)(5)(A)).

					(C)A certified nurse-midwife (as defined in

				section 1861(gg)).

					(D)A physician assistant (as defined in

				section

				1861(aa)(5)(A)).

					.

			(b)Fee-for-Service

			 programSection 1905(a)(21)

			 of such Act (42 U.S.C. 1396d(a)(21)) is amended—

				(1)by inserting (A) after

			 (21);

				(2)by striking services furnished by a

			 certified pediatric nurse practitioner or certified family nurse practitioner

			 (as defined by the Secretary) which the certified pediatric nurse practitioner

			 or certified family nurse practitioner and inserting services

			 furnished by a nurse practitioner (as defined in section 1861(aa)(5)(A)) or by

			 a clinical nurse specialist (as defined in section 1861(aa)(5)(B)) which the

			 nurse practitioner or clinical nurse specialist;

				(3)by striking the certified pediatric

			 nurse practitioner or certified family nurse practitioner and inserting

			 the nurse practitioner or clinical nurse specialist; and

				(4)by inserting before the semicolon at the

			 end the following: and (B) services furnished by a physician assistant

			 (as defined in section 1861(aa)(5)) with the supervision of a physician which

			 the physician assistant is legally authorized to perform under State

			 law.

				(c)Including in mix

			 of service providers under medicaid managed care organizationsSection 1932(b)(5)(B) of such Act (42

			 U.S.C. 1396u–2(b)(5)(B)) is amended by inserting , with such mix

			 including nurse practitioners, clinical nurse specialists, physician

			 assistants, certified nurse midwives, and certified registered nurse

			 anesthetists (as defined in section 1861(bb)(2)) after

			 services.

			(d)Effective

			 dateThe amendments made by

			 this section shall apply to items and services furnished in calendar quarters

			 beginning on or after 90 days after the date of the enactment of this Act,

			 without regard to whether or not final regulations to carry out such amendments

			 have been promulgated by such date.

			

